UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                   Airman BLAKE R. GILLUM
                                      United States Air Force

                                              ACM S32240

                                            08 January 2015

         Sentence adjudged 6 March 2014 by SPCM convened at Joint Base San
         Antonio-Lackland, Texas. Military Judge: Donald Eller, Jr. (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 60 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli.

         Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
         Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court